-|>WN

\OOO\]O\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:18-cv-00356-RSL Document 48 Filed 02/01/19 Page 1 of 4

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

AMAZON.COM, INC., a Delaware
corporation; and VERA BRADLEY DESIGNS,

[NC. an Indiana corporation, No. 2:18-cV-00356-RSL
Plaintiffs, SECOND STIPULATATION AND
[.BB.OBQS'ED] ORDER
V' PERMITTING CERTAIN
DEPOSITIONS AFTER

“TO Y” N t l.
WEI N Jm G,e a , DISCOVERY CUTOFF

Defendants. _ _
Noted for Conszderatwn: February

1,2019

 

 

Plaintiffs Amazon.corn, lnc. (“Amazon”) and Vera Bradley Designs, lnc. (“Vera
Bradley”), and Defendants Daixiuzhen Diaxuzhen, Zhu Young Cheng, Zhenyao Yang, Yoko
Nakamura, Jun Fan, Akira Nakamura, Lili Nelson, Wenjun Song, and Wenjuan Liu jointly
present the following stipulation and request that the Court enter the proposed subjoined order.

STIPULATION

1. On May 10, 2018, the Court entered a minute order setting the trial dates and
related deadlines in this case. ln that order, the Court required discovery to be completed by
February 3, 2019.

2. On January 11, 2019, the Court entered an order granting the parties’ stipulated
request to permit certain depositions to take place after the discovery cutoff.

SECOND ST[P. AND [FRQPGS'E'D] ORDER

PERMIT'I`ING DEPOSITIONS AFTER DISCOVERY CUTOFF

o. 2:18-cv-00356-RSL - 1
(N ) Davis Wright Tremaine LLP
LAw OFFlcEs
4832-0850-0870v.1 0051461-001944 920 Finh Avenue, suite 3300
Seattle, WA 98104-1610
206.622.3150 main v 206.757.7700 fox

 

\OOO\]O\UI-l>u)l\.))-a

NNNNNNNN»-‘»-¢>-l>-\H»-a>-\>_-r_l)-l
\lO\§h-I>WN*-‘O\OOO\]O\U'I-P~WN*-‘C

 

Case 2:18-cv-00356-RSL Document 48 Filed 02/01/19 Page 2 of 4

- 3. Due to scheduling constraints of counsel and one of the defendants, who is

currently located in China, the parties have further agreed to take Defendant Zhenyao Yang’s

deposition during the week of February 11, 2019.

4. Accordingly, the parties have agreed-and respectfully request the Court’s

leave_to take this deposition after the February 3, 2018 discovery cutoff. This stipulation will

n_ot require the amendment or postponement of any other case deadlines, including the

dispositive motions deadline or the trial date.

QM
IT IS SO ORDERED.
¥.
DATED this éz day of February, 2019.

sEcoND STrP. AND [PkepesED] oRDER
PERMITTlNG DEPOSITIONS AFTER DISCOVERY CUToFF
(No. 2;18-cv-00356-RSL) - 2

4832-0850-0870v.1 0051461-001944

_/lMSC@/mr

The Honorable Robert S. Lasnik
United States District Judge

Davis Wright Tremaine LLP
LAW OFFICES
920 Fi&h Avenue, Suite 3300
Seattle, WA 98104-1610
206.622.3150 main ~ 206.757.7700 fax

 

-ldb~)l\)

\OOO\]O\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:18-cv-00356-RSL Document 48 Filed 02/01/19 Page 3 of 4

Stipulated and jointly presented by:

DAVIS WRIGHT TREMAINE LLP
Attorneys for Plainti}j{s‘ Amazon.com, Inc. and
Vera Bradley Designs, Inc.

By /s/James Harlan Corning
Bonnie E. MacNaughton, WSBA #36110
J ames Harlan Corning, WSBA #45177
1201 Third Avenue, Suite 2200
Seattle, WA 98101-3045
Tel: (206) 622-3150
Fax: (206) 757-7700
Email: bonniemacnaughton<'uf:dwt.com

'|amescomin':)fr.'-:dwt.com

 

 

CLOUTIER ORTEGA PLLC JOHNSON JACOBOWITZ & ARNOLD PC
Attorneys for Defendants Yoko Nakamura & Attorneys for Defendants Daixiuzhen
Zhenyao Yang Diazuzhen, Zhu Young Cheng, Jun Fan, Akz`ra
Nakamura, Lili Nelson, Wunjun Song, &

By /s/ Prl'\»'a Sinha Cloutier * Wenjuan Liu

Priya Sinha Cloutier, WSBA No. 37407

1700 Westlake Ave. N., Suite 200 By /s/ Nathan J. Arnold **

Seattle, Washington 98109 Nathan J. Amold, WSBA No. 453 56

Tel: (206) 319-9001 2701 First Ave, Suite 340

Fax: (206) 693-4422 Seattle, WA 98121

Email: private.-cotechlaw.com Tel: (206) 866-3230

Email: nathan:jr:¢" i `| alaw.com

* Electronic signature authorized via e-mail on 1/27/19.
** Electronic signature authorized via email on 2/1/19.

SECOND sTn>. AND [PRoPoSED] oRDER

PERMITTING DEPosITIoNs AFTER DISCOVERY cUToFF

(No. 2:18-cv_00356_RsL) _ 3 Davis Wn_ght Tr _ c LLP
LAW OFFICES

4832-0850-0870v.l 0051461-001944 920 Finh Av=me, suite 3300
s¢aule, wA 98104~1610

206.622.3150 main ' 206.757.7700 fax

 

